1 Reported in 210 N.W. 895.
That a partnership engaged in manufacturing and selling caps should on their own initiative volunteer to give a young employe, who was receiving a salary of $30 per week, as a bonus, the price of a Chevrolet automobile at the end of the year is so improbable that a verdict, finding that such an agreement was entered into, should not be permitted to stand. What accentuates the improbability is the conceded fact that a few months after the alleged agreement was made defendants of their own motion raised plaintiff's wages to $35 per week, and that he continued in the employ six months after a flat refusal to pay the alleged bonus.
Order reversed and a new trial granted. *Page 513